United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-2882
                                    ___________

Robert L. Mason, Jr.,                    *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the Eastern
v.                                       * District of Arkansas.
                                         *
International Paper Company,             * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: March 24, 1997
                                  Filed: June 24, 1997
                                   ___________

Before McMILLIAN, BRIGHT and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Appellant Robert Mason, Jr. sued his former employer, International Paper
Company (IPC), alleging that IPC discriminated against him on the basis of race,
thereby violating Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-
2000e(5), and 42 U.S.C. § 1981. The district court dismissed the Title VII claim as
time barred. After a bench trial, the court concluded that IPC had legitimate economic
reasons for its actions and, accordingly, ruled in favor of IPC on Mason’s § 1981 claim.
Mason appeals the decision regarding the § 1981 claim, but does not challenge the
court’s ruling with regard to his Title VII claim. He contends that the district court’s
factual findings were clearly erroneous. We affirm.
I.    BACKGROUND

        IPC employed Mason, a black male, from 1974 until 1993. Tr. at 540. IPC
hired Mason as an accountant for its paper mill in Camden, Arkansas, and promoted
him to the position of Cost Analyst in 1978 and then to Senior Cost Analyst in 1983.
Id. at 23. From 1974 to 1986, Mason worked on the cost side of the mill’s accounting
department. Id. at 540.

       In 1986, IPC began a cross-training program and moved Mason from the cost
side to the general side of the accounting department. Id. at 44-45. In exchange, IPC
moved James Harvey, a white male, from the general side to the cost side of the
department. Id. at 222. From 1989 through 1992, Mason received two “meets
expectations” and two “needs improvement” ratings on his performance evaluations.
Jt. App. at 163-85; see also id. at 333. Neither Mason nor Harvey were reassigned or
promoted during this time. Tr. at 243-44.

         In 1993, however, IPC implemented a company-wide centralization of
accounting functions. This centralization process resulted in the elimination of
Mason’s position, as well as four clerical positions filled by white employees, in the
mill’s accounting department. Id. at 318, 456. Instead of firing Mason, his superiors
decided to reassign him to a newly created position in the mill’s purchasing and stores
department. Id. at 62-63. Mason’s reassignment did not affect his salary or job title.
Id. at 334. Mason’s position in the accounting department remained unfilled at the time
of trial. See Appellee’s App. at 1.
        Upon learning of his reassignment, Mason requested a transfer to a different IPC
facility. Tr. at 66. The head of the mill’s human resources department informed Mason
that his recent “needs improvement” ratings virtually precluded a transfer and
recommended that Mason accept the reassignment, improve his ratings and then request
a transfer. See id. at 340-45. In addition, Mason was instructed to submit an internal
resume if he wished to pursue

                                          -2-
a transfer. Id. at 458. Mason did not do so. Id. at 73.

       Mason reported to his new job in the purchasing and stores department in July,
1993. In September, 1993, however, IPC instituted a reduction in force at the mill
facility requiring the elimination of nine positions. Id. at 460-61. Unlike the prior
centralization of accounting functions, the downsizing of the mill prevented Mason’s
superiors from merely transferring employees from one department to another.
Mason’s superiors decided to fire him, another black employee and seven white
employees. Id. at 461. IPC chose which employees to fire by identifying which
positions were not essential to the success of the mill. Id. at 461-62. In addition,
Mason’s supervisors regarded his work as less than satisfactory compared to other
employees. Id.

        Mason sued IPC claiming that it violated Title VII and 42 U.S.C. § 1981 by
discriminating against him on the basis of race (1) when it moved him from the cost
side of the accounting department to the general side, (2) when it transferred him to the
purchasing and stores department and, (3) when it fired him. The district court
dismissed Mason’s Title VII claim as time barred, Tr. at 4, and ruled that the statute
of limitations restricted his § 1981 claim to events occurring after January 24, 1992.
Id. at 17-19. Mason does not challenge those decisions on appeal. After a three-day
bench trial, the court ruled in favor of IPC because it had legitimate, nondiscriminatory
reasons for its decisions. Id. at 542-43; see also Jt. App. at 7 (Dist. Ct. Order dated
May 31, 1996). Mason appeals.

II.   DISCUSSION

      On appeal, Mason argues that the district court’s determinations regarding IPC’s
motivations for moving Mason from the cost side to the general side of the accounting
department in 1987, for transferring Mason to the purchasing and stores department,


                                          -3-
and for firing him were clearly erroneous. In addition, he asserts that Exhibit 42, a
racist letter found in a copy machine at the mill, demonstrated racial animus by
Mason’s superiors.

       According to the burden-shifting analysis explained in McDonnell Douglas Corp.
v. Green, 411 U.S. 792 (1973), the plaintiff in an employment discrimination case first
bears the burden of producing a prima facie case of racial discrimination. Id. at 802.
If the plaintiff meets this initial burden, the burden shifts to the defendant to offer a
legitimate, nondiscriminatory reason for its actions. Id. Finally, the burden shifts back
again to the plaintiff to demonstrate that the defendant’s reason is merely a pretext for
racial animus. Id. at 804-05. On appeal, however, “following a full trial in an
employment discrimination case, ‘[t]his court will not assess the adequacy of a party’s
showing at any particular stage of the McDonnell Douglas analysis.’” Kehoe v.
Anheuser-Busch, Inc., 96 F.3d 1095, 1101 (8th Cir. 1996) (quoting Morgan v.
Arkansas Gazette, 897 F.2d 945, 948 (8th Cir. 1990)). Instead, whether employment
discrimination occurred is a finding of fact, Anderson v. City of Bessemer, 470 U.S.
564, 566 (1973), which this court sets aside only if it is clearly erroneous. See
Benjamin v. Aluminum Co. of America, 921 F.2d 170, 172 (8th Cir. 1990).

       In this case, the district court concluded that IPC offered sufficient evidence of
legitimate, nondiscriminatory reasons for its actions. Tr. at 542. Assuming arguendo
that Mason could challenge his employer’s decision to move him from the cost side to
the general side of the accounting department,1 evidence at trial demonstrated that the
move was part of an economically motivated cross-training program. In addition,
evidence of IPC’s similar treatment of a white employee participating in the same
cross-training program supports the district court’s conclusion.



      1
        This transfer occurred in 1987 and, therefore, falls outside the statute of
limitation’s scope of relevant conduct on which Mason can base his claim.

                                          -4-
       IPC also offered evidence that the company-wide centralization of accounting
functions, which resulted in the elimination of Mason’s position in the accounting
department, was economically motivated. Despite Mason’s protestations to the
contrary, his position in the accounting department remained unfilled at the time of trial.
IPC offered testimony that it eliminated Mason’s position because other similarly
situated employees performed their jobs better.2 Furthermore, Mason’s superiors’
actions contradict his claim of racial animus because they created a new position for
Mason in another department in order to prevent him from losing his job.

       Finally, IPC offered evidence of nondiscriminatory reasons for firing him. IPC
fired Mason as part of an effort to eliminate nine positions at the mill. Evidence
showed that his superiors eliminated Mason’s newly created position in the purchasing
and stores department because they considered the position inessential to the success
of the mill and regarded Mason’s performance as less than satisfactory. The district
court also stated that Mason demonstrated a “bad attitude” about his newly created
position. Tr. at 543.

       The only evidence of racial animus consisted of a photocopy of a racist speech
found in a copy machine at the mill. Jt. App. at 137-38. The photocopy attributes the
speech, which discusses methods for controlling black slaves, to Willie Lynch in 1712.
Id. Mason claims he found the speech at the copy machine as well as a handwritten
note to his superior. Id. at 136. Mason argues that the note and his superior’s access
to the copy machine demonstrate that IPC’s treatment of him was racially motivated.




      2
        IPC compared Mason’s performance to four other similarly situated employees
in the accounting department, including Harvey who also participated in the cross-
training program. See Jt. App. at 333. Three of those employees were white and one
was black.

                                           -5-
        Mason, however, failed to offer any evidence that his superiors knew about the
note or the speech. See Tr. at 129-30. Furthermore, testimony from other black
employees refuted Mason’s claim that race affected IPC’s employment decisions. See,
e.g., id. at 361-62; id. at 534. Although the letter’s presence at the mill troubled the
district court, it believed that the letter failed to demonstrate that IPC’s actions were
racially motivated. Jt. App. at 7 (Dist. Ct. Order dated May 31, 1996). According to
the record, the district court’s decision was not clearly erroneous.

        Although Mason contests the factual and credibility determinations made by the
district court, he fails to demonstrate that these determinations were clearly erroneous.

III.   CONCLUSION

       For the reasons discussed above, we affirm the judgment of the district court.

       A true copy.


             Attest:


                      CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -6-